Title: 1780 Feb. 5. Saturday.
From: Adams, John
To: 


       On Wednesday, the second of Feb. We took Post for Paris, and on Fryday the 4 arrived at Coué, where We lodged, but in the night it rained and froze at the same time untill the Roads were a glare of Ice, so that the Postillions informed Us, it was impossible for their Horses which in this Country are never frosted to go.
       We passed by Angouleme Yesterday Morning and encircled almost the whole Town. It stands upon an high Hill and is walled all round— a fine, Airy, healthy Situation with several Streams of Water below it and fine Interval Lands. The River Charente runs by it. The Lands are chiefly cultivated with Wines from Bordeaux to this Place, which afford but a poor Prospect in the Winter. In some Places Wheat is sown and Vines planted alternately in Ridges.
       Great Numbers of the Vineyards are in a Soil that has the greatest Appearance of Poverty. It is a red Loom, intermixed with so many Pebbles or small Stones of a reddish Colour, that it looks like an heap of Stones, or a dry gravell. One would think there was not Earth enough for the Vines to take root.
       Other Vineyards are in a black Sand intermixed with a few small stones. Others in fine, black, fat, mellow mould.
       The numerous Groves, Parks and Forrests in this Country form a striking Contrast with Spain where the whole Country looks like a Mans face that is newly shaved, Every Tree, bush and shrub being pared away.
      